Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 2/4/2021, with respect to claims 1-37 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 1-37 has been withdrawn. 
Amendments to the specification in regards to the drawing objections have overcome the drawings objections. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-37 are allowed.
The most pertinent prior art is Janse Van Rensburg US 20100310397. This prior art teaches some of the limitations of claim 1 such as a side wall, first and second end walls, a cavity, and an inner peripheral edge. The prior art does not teach the limitations  of “and an aperture which defines an inner peripheral edge, and located on an outer face of the first end wall such that the aperture overlies the axis of the cavity; wherein: the first end wall comprises at least one through-hole, located radially of the axis of the cavity between the inner and outer peripheral edges of the first stiffener plate; the first stiffener plate comprises at least one duct, which connects the at least one through- hole, of the first end wall, to at least one of the inner and outer peripheral edges of the first stiffener plate, thereby to provide at least one fluid passageway between the cavity and the external surroundings of the acoustic sensor via the first end wall.” . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TARUN SINHA/Primary Examiner, Art Unit 2863